Citation Nr: 1522555	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  12-15 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for post-operative residuals of the right shoulder disability prior to March 13, 2014 and in excess of 40 percent disabling thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty March 1988 to July 1988 and from June 1989 to February 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Salt Lake City, Utah, which continued a 30 percent evaluation for right shoulder strain effective March 1, 2011.  Subsequently, jurisdiction was transferred to the RO in Atlanta, Georgia.

In April 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in Atlanta, Georgia.  A transcript of this hearing has been associated with the claims file. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 
   

FINDING OF FACT

1.  For the period prior to February 11, 2014, the Veteran's right shoulder is a majority extremity, and his disability, at worst, was manifested by limitation of motion, but not limited to 25 degrees or less, ankylosis, or impairment of the humerous or clavicle or scapula.  

2.  Beginning February 11, 2014, the Veteran's right shoulder is his major extremity, and his disability, at worst, has been manifested by motion of the arm limited to 25 degrees or less but not in ankylosis, or impairment of the humerous or clavicle or scapula.  

CONCLUSIONS OF LAW

1.  For the period prior to February 11, 2014, the criteria for a rating in excess of 30 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-03 (2014).  

2.  For the period beginning February 11, 2014, the criteria for a rating of 40 percent, but no higher, for post-operative residuals of a right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-03 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice to him in the form of September 2010, April 2011 and September 2013 letters which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises from the Veteran's timely disagreement with the disability rating assigned following grants of service connection, no additional notice is required regarding this downstream element of a service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in October 2012.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in April 2015.  The Board hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claim based on the current record.  

The Board also notes the Veteran submitted additional evidence to VA subsequent to the most recent supplemental statement of the case, issued in February 2013.  An automatic waiver of RO consideration applies to claims where the substantive appeal was filed on or after February 2, 2013, if evidence is received from the appellant or the appellant's representative.  As the Veteran's substantive appeal was filed in July 2013, the Board may properly consider the newly received evidence.  38 U.S.C.A § 7105 (West 2014); 38 C.F.R. § 20.1304 (2014).

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

With any form of arthritis or other orthopedic disorders, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).  

Right shoulder disability

The Veteran's right shoulder disability is currently evaluated as 30 percent disabling prior to March 13, 2014 and excess of 40 percent disabling thereafter.  

This disability is currently rated under Diagnostic Code 5201, for limitation of motion of the arm.  Under this code, limitation of motion to midway between the side and shoulder level warrants a 30 percent evaluation for the major extremity.  Limitation of motion to 25 degrees from the side warrants a maximum 40 percent evaluation for the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2014).  Because the medical evidence shows the Veteran to be right-hand dominant, and the right upper extremity is at issue, the criteria for the major (dominant) extremity will be used.  

Also applicable to the shoulder joint is Diagnostic Code 5200, for ankylosis of the scapulohumeral joint.  Diagnostic Code 5200 provides a 20 percent evaluation for favorable ankylosis, where abduction is limited to 60 degrees and the arm can reach the mouth and head.  A 30 percent evaluation is warranted for intermediate ankylosis, between favorable and unfavorable.  The maximum 40 percent evaluation is warranted for unfavorable ankylosis, where abduction is limited to 25 degrees from the side.  A Note to Diagnostic Code 5200 states that ankylosis of the shoulder joint means that the scapula and humerus move as one piece.  

Under VA rating criteria, normal forward elevation (flexion) and abduction of the shoulder is from 0 degrees to 180 degrees, with 90 degrees being shoulder level; normal shoulder internal and external rotation is 0 degrees to 90 degrees, with 90 degrees being shoulder level.  38 C.F.R. § 4.71, Plate I.  

Rating Period Prior to February 11, 2014

The Board finds that a rating in excess of 30 percent is not warranted for a right shoulder strain disability is not warranted for the period prior to February 11, 2014.  

On VA examination in October 2010, the Veteran reported being diagnosed with shoulder impingement for both shoulders.  He reported that he injured his right shoulder during a parachute jump at night and landed on his right shoulder.  He reports symptoms of weakness, stiffness, lack of endurance, fatigability and tenderness.  He indicated that he does not experience swelling, heat, redness, giving way, locking, deformity, drainage, effusion, subluxation, pain or dislocation.  The Veteran also denied experiencing any flare-ups.  His overall functional impairment includes pain upon performing any action above head level or carrying objects weight more than 2 pounds.  A physical examination showed no signs of edema, instability, normal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  The examiner also found no evidence of ankylosis.  Range of motion testing for the right shoulder indicated 88 degrees of flexion, 78 degrees abduction, 78 degrees external rotation, and 82 degrees of internal rotation.  Repetitive range of motion testing revealed additional limitation of motion at 84 degrees of flexion, 74 degrees abduction, 76 degrees external rotation, and 80 degrees of internal rotation.  The examiner also noted that joint function is additionally limited by the following after repetitive use: pain, fatigue, weakness, lack of endurance and pain has a major functional impact.  

On VA examination in October 2012, the Veteran was diagnosed with internal derangement of the right shoulder and shoulder joint replacement post status.  The examiner reported that the Veteran underwent a right shoulder surgery in 2009 and his residuals include immediate degrees of residual weakness, pain and/or limitation of motion.  The Veteran denied any experiencing any flare-ups.  Range of motion testing for the right shoulder indicated 80 degrees of flexion and 80 degrees abduction.  Additionally, no functional loss or additional limitation of motion was noted after repetitive use.  The Veteran was also noted to have normal strength in the right shoulder and the examiner found no evidence of ankylosis.  The examiner found history of frequent episodes of subluxation but no evidence of a joint condition.  The examiner noted evidence of painful scars, but otherwise, no remaining effective function on extremities.  With regards to functional impact, the examiner found that the Veteran cannot lift or carry heavy objects.  

Thus, the evidence of record does not reflect that the Veteran's right shoulder strain was limited to 25 degrees or less, or ankylosis, or impairment of the humerous or clavicle or scapula even after condition of pain, weakness and other symptoms described in DeLuca.  See also Mitchell, supra.  Therefore, the Board finds that a higher rating is not appropriate, and that the Veteran's right shoulder stain more nearly approximate the criteria for a 30 percent rating for the period prior to February 11, 2014.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra. 
 
Rating Period From February 11, 2014

The Board also finds that a rating greater than 30 percent is warranted for post-operative residuals of the right shoulder beginning February 11, 2014.  

In March 2014, the Veteran submitted a VA examination report dated February 11, 2014 conducted by his private clinician, D.B.  The clinician provided a diagnosis of status post joint replacement of the right shoulder.  The clinician noted that the Veteran reported flare-ups that cause pain and limited motion.  Range of motion testing for the right shoulder indicated 90 degrees of flexion and 10 degrees abduction.  Repetitive range of motion testing revealed additional limitation of motion at 10 degrees of flexion and 10 degrees abduction.  With regards to functional loss and additional limitation in range of motion, the clinician noted that the Veteran has less movement than normal, weakened movement, and pain on movement.  The clinician found no evidence of ankylosis or a joint condition or any impairment of the clavicle or scapula.  

The Board notes that in a July 2014 rating decision, the RO assigned March 13, 2014 as the effective date for the award of an increased rating to 40 percent for right shoulder status post hemi-arthroplasty (previously rated as right shoulder strain) based on the date of receipt of the claim for increased evaluation.  However, the general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by the regulation, which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  The "date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2014).

An exception to that general rule applies under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation. In that circumstance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date." 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  The term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to a higher disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

The Court has made it clear that the question of when an increase in disability is factually ascertainable is answered by the Board based on the evidence in a Veteran's VA claims folder.  "Evidence in a claimant's file which demonstrates that an increase in disability was 'ascertainable' up to one year prior to the claimant's submission of a 'claim' for VA compensation should be dispositive on the question of an effective date for any award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

After considering the totality of the record, the Board finds the preponderance of the evidence for a disability rating in excess of 40 percent for the right shoulder disability beginning February 11, 2014.  The private clinician performed a right shoulder examination which reflected abduction of the right upper extremity limited to 10 degrees from the Veteran's side, as to warrant the next higher evaluation for 40 percent.  Therefore, the February 11, 2014 examination record demonstrated that a factually ascertainable increase in disability had occurred within the one-year period preceding the date of receipt of a claim for increase, and as such, an increased rating to 40 percent under Diagnostic Code 5201 must be granted beginning February 11, 2014.  See Hart, 21 Vet. App. at 505.    

The Board has also considered other criteria for shoulder injuries.  Evaluation of the Veteran's right shoulder disability under other diagnostic criteria is not warranted, since he has not demonstrated ankylosis of the shoulder joint or impairment of the humerus, as would warrant a separate rating in excess of 40 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-03.  The Board has also considered the provisions of 38 C.F.R. §§ 4.40 , 4.45, 4.59 and the holding in DeLuca, 8 Vet. App. at 202 . However, since the Veteran has been granted the maximum rating possible under Diagnostic Code 5201, the analysis required by DeLuca would not result in a higher schedular rating.  Indeed, the evidence shows that the Veteran's symptoms are consistent with the maximum 40 percent rating established in the instant decision.

In reviewing the claim, the Board is also aware that separate ratings are available for scars that are poorly nourished, with repeated ulceration; are tender and painful on objective demonstration; or cause any limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).  In the present case, the Veteran has been awarded a separate compensable rating for the surgical scars of the right shoulder.  

In conclusion, resolving all doubt in a favor of the Veteran, the Board finds that a disability rating of 40 percent, but no more, for post-operative residuals of a right shoulder disability beginning February 11, 2014 is warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Other Consideration

The Board has also considered whether an extraschedular evaluation is warranted.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  In the present case, the Veteran has reported such primary symptoms as pain and limitation of motion of the right shoulder, and the applicable rating criteria specifically address such contentions.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  The evidence of record has not suggested any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

The Board recognizes that when entitlement to a TDIU rating is raised during the adjudicatory process of the underlying disability for an increased rating, it is a part of the claim for benefits for that underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009).  Here, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the evidence of record.


ORDER

For the period prior to February 11, 2014, a rating higher than 30 percent for right shoulder strain is denied.  

For the period beginning February 11, 2014, entitlement to an increased disability rating of 40 percent, but no higher, for post-operative residuals of the right shoulder disability, is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


